DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/983,170 filed 08/03/2020 by Steffen Sinzel, Dirk Hoefner, and Norbert Hornbostel.
Claims 1-20 are currently pending and have been fully considered.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “The Traction battery”.  However, there is no reason why the t in “traction battery” is capitalized.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 recites “A Tolerance compensation unit”.  However, there is no reason why the t in “tolerance compensation unit” is capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the clamped state" in line 4 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not define “a clamped state” and therefore this lacks antecedent basis. 
Claim 2 recites the limitation "the clamped condition" in line 1 of claim 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 is dependent upon claim 1.  Claim 1 recites “the clamped state”.  However, it is not clear if the “clamped state” of claim 1 is the same as the “clamped condition” in claim 2.
Claim 2 recites “in particular frictional connection”.  However, this does not make it clear if the frictional connection is a requirement or merely a preference.  Therefore the scope of the claim cannot be ascertained.  
Claim 3 recites “in that in particular” in line 4 of claim 3.  However, the phrase “in particular” does not make it clear if this is a required element or not.  This renders the claim indefinite.
Claim 4 recites the limitation "the external circumference" in line 1 of claim 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 is dependent upon claim 3, however, neither claims 3 nor 1 define an “external circumference”.  
Claim 4 recites “in particular” in line 3 of claim 4.  However, the phrase “in particular” does not make it clear if this is a required element or not.  This renders the claim indefinite.
Claim 5 recites “in particular” in line 2 of claim 5.  However, the phrase “in particular” does not make it clear if this is a required element or not.  This renders the claim indefinite.
Claim 5 recites “the internal circumference”.  Claim 5 is dependent upon claim 3, which is dependent upon claim 1.  However, none of claims 5, 3, or 1 recites an internal circumference. 
Claim 5 recites “or the like’ in line 3 of claim 5.  However there is no way to determine what the phrase “or the like” is encompassing.  Therefore the metes and bounds of the claim cannot be ascertained.  
Claim 6 recites “in particular” in line 4 of claim 6.  However, the phrase “in particular” does not make it clear if this is a required element or not.  This renders the claim indefinite.
Claim 6 recites “the flange plane” in line 4 of claim 6.  Claim 6 is dependent upon claim 2, which is dependent upon claim 1.  However, none of those claims explicitly define the flange plane.  
Claim 6 recites the limitation “the preferably horizontally aligned housing flange”.  However, the term “preferably” makes it unclear if this is a requirement or merely optional.  Further the term “the preferably horizontally aligned housing flange” lacks antecedent basis.  
Claim 7 recites “in particular” in line 5 of claim 7.  However, the phrase “in particular” does not make it clear if this is a required element or not.  This renders the claim indefinite.
Claim 8 recites the limitation "the external circumference" in line 2 of claim 8.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 is dependent upon claim 1, however, claim 1 does not define an “external circumference”.
Claim 8 recites “in particular” in line 5 of claim 8.  However, the phrase “in particular” does not make it clear if this is a required element or not.  This renders the claim indefinite.
Claim 9 recites “in particular” in line 3 of claim 9.  However, the phrase “in particular” does not make it clear if this is a required element or not.  This renders the claim indefinite.
Claim 10 recites the limitation "the clamped state" in line 5 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not define “a clamped state” and therefore this lacks antecedent basis. 
Claim 11 recites “in particular” in line 4 of claim 11.  However, the phrase “in particular” does not make it clear if this is a required element or not.  This renders the claim indefinite.
Claim 12 recites “in particular” in line 2 of claim 12.  However, the phrase “in particular” does not make it clear if this is a required element or not.  This renders the claim indefinite.
Claim 12 recites “or the like’ in line 3 of claim 12.  However there is no way to determine what the phrase “or the like” is encompassing.  Therefore the metes and bounds of the claim cannot be ascertained.
Claim 13 recites “in particular” in line 4 of claim 13.  However, the phrase “in particular” does not make it clear if this is a required element or not.  This renders the claim indefinite.
Claim 13 recites the limitation “the preferably horizontally aligned housing flange”.  However, the term “preferably” makes it unclear if this is a requirement or merely optional.  Further the term “the preferably horizontally aligned housing flange” lacks antecedent basis.  
Claim 14 recites “in particular” in line 4 of claim 14.  However, the phrase “in particular” does not make it clear if this is a required element or not.  This renders the claim indefinite.
Claim 14 recites the limitation “the preferably horizontally aligned housing flange”.  However, the term “preferably” makes it unclear if this is a requirement or merely optional.  Further the term “the preferably horizontally aligned housing flange” lacks antecedent basis.  
Claim 15 recites “in particular” in line 4 of claim 15.  However, the phrase “in particular” does not make it clear if this is a required element or not.  This renders the claim indefinite.
Claim 15 recites the limitation “the preferably horizontally aligned housing flange”.  However, the term “preferably” makes it unclear if this is a requirement or merely optional.  Further the term “the preferably horizontally aligned housing flange” lacks antecedent basis.  
Claim 16 recites the limitation "the external circumference" in line 2 of claim 16.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 is dependent upon claim 2, however, neither claims 2 or claim 1 defines an “external circumference”.
Claim 16 recites “in particular” in line 5 of claim 16.  However, the phrase “in particular” does not make it clear if this is a required element or not.  This renders the claim indefinite.
Claim 17 recites the limitation "the external circumference" in line 2 of claim 17.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 is dependent upon claim 3, however, neither claims 3 or claim 1 defines an “external circumference”.
Claim 17 recites “in particular” in line 5 of claim 17.  However, the phrase “in particular” does not make it clear if this is a required element or not.  This renders the claim indefinite.
Claim 18 recites the limitation "the external circumference" in line 2 of claim 18.  There is insufficient antecedent basis for this limitation in the claim.  Claim 18 is dependent upon claim 4, however, none of claims 4, 3, or 1 defines an “external circumference”.
Claim 18 recites “in particular” in line 5 of claim 18.  However, the phrase “in particular” does not make it clear if this is a required element or not.  This renders the claim indefinite.
Claim 19 recites the limitation "the external circumference" in line 2 of claim 19.  There is insufficient antecedent basis for this limitation in the claim.  Claim 19 is dependent upon claim 5, however, none of claims 5, 3, or 1 defines an “external circumference”.
Claim 19 recites “in particular” in line 5 of claim 19.  However, the phrase “in particular” does not make it clear if this is a required element or not.  This renders the claim indefinite.
Claim 20 recites the limitation "the external circumference" in line 2 of claim 20.  There is insufficient antecedent basis for this limitation in the claim.  Claim 20 is dependent upon claim 6, however, none of claims 6, 2, or 1 defines an “external circumference”.
Claim 20 recites “in particular” in line 5 of claim 20.  However, the phrase “in particular” does not make it clear if this is a required element or not.  This renders the claim indefinite.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not explicitly teach a claimed traction battery comprising the claimed tolerance compensation unit that is a separate preinstallation unit that is fastenable in the claimed preinstallation step as claimed.
DUPPER (DE 102016222094 A1) – teaches a battery module portion which is clamped to a housing base via a clamping unit (paragraph 0017).  This includes at least a screw bolt 17 which is fastened to the housing bottom base with the aid of a mounting bracket (paragraph 0017).  The clamping unit includes a height-adjustable stop element 25 which is implemented as a stop sleeve (paragraph 0019).  The step sleeve 25 is formed on the outer circumference side in a threaded engagement with the screw done thread on a side with a driver (paragraph 0019).  
TAKAYAMA (US 2006/0246350 A1) – TAKAYAMA teaches an assembled battery that includes a plurality of battery modules, and includes engagement members (abstract).  The battery module includes a through bolt, and conductive collars (paragraph 0055).  
GOESMANN (US 2014/0186674 A1) – GOESMANN teaches an energy storage module and a ball lock bolt for fastening the module on the carrier (abstract).  There is included a ball lock bolt 22 fixedly connected with the carrier 19 (paragraph 0041).  The ball lock bolt includes a bolt housing 25, an unlatching pin (paragraph 0042).  A clamping sleeve is fitted on the ball lock bolt (paragraph 0043).  The clamping sleeve further comprises at least one disk spring 30 (paragraph 0043).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722